DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed on June 16th, 2022, have been fully considered.
Applicant’s amendment to claim 8 has overcome the objection set forth in the office action submitted on March 21st, 2022. As such, this objection has been respectfully withdrawn.
Applicant’s amendments to claim 19 have overcome the 35 U.S.C. 101 rejection set forth in the office action submitted on March 21st, 2022. As such, this rejection has been respectfully withdrawn.
Response to Arguments
Applicant’s response filed on June 16th, 2022 has been fully considered.
Applicant’s arguments, see pgs. 7-8 with respect to claims 1, 18, and 19 have been fully considered and are found persuasive. The rejections of claims 1-13, 15-16, and 18-19 under 35 U.S.C. 103 have been respectfully withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The teachings of Printz (U.S. Patent Application Publication 2018/0068661 A1, already of record) and Sapugay et al. (U.S. Patent Application Publication 2019/0294676 A1, hereinafter “Sapugay” and already of record) as specifically presented in the previous non final office action mailed March 21st, 2022, have been fully reconsidered.
Independent claims 1, 18, and 19 are earnestly found allowable. Examiner respectfully notes that Printz discloses:
A named entity recognition method (Abstract, lines 1-5: “high accuracy recognition and understanding of freely spoken utterances which many contain proper names and similar entities” is construed as named entity recognition), comprising: 
acquiring a voice signal (Paragraph 114, lines 1-4);
extracting a voice feature vector in the voice signal (Paragraph 124: Printz notes that the both the primary and secondary recognizer’s components are capable of various internal structures for the purpose of speech recognition. Notably, on Page 6, Paragraph 124, lines 15-16, Printz specifically teaches the use of Mel-frequency cepstral coefficients, which is cited by the instant application as an example of a prosodic feature that may be found in a voice feature vector);
extracting, based on a literalness result after voice recognition is performed on the voice signal, a literalness feature vector in the literalness result (Paragraph 116: Printz describes a “primary recognizer” that may create a textual transcription from an audio signal input, where the textual transcription consists of words that belongs to its vocabulary. This output is construed as a literalness feature vector; See also Paragraph 122: Printz further describes a “secondary recognizer” that is similarly capable of generating an output that may be construed as a literalness feature vector);
splicing the voice feature vector and the literalness feature vector to obtain a composite feature vector of each word in the voice signal (Either the primary recognizer or the secondary recognizer taught by Printz is capable of extracting both voice features and literalness features as above; Paragraph 124 teaches several internal structures, such as Mel-frequency cepstral coefficients, that are capable of being used in support of the automatic speech recognition; thus, the Mel-frequency cepstral coefficients (i.e. the voice feature vector) is being combined (i.e. spliced) with the textual transcription (i.e. the literalness feature vector) for processing in pursuit of the goal of automatic speech recognition);
processing the composite feature vector of each word in the voice signal to obtain a named entity recognition result (Paragraph 124: The composite feature vector being processed is the combination of the data described above (the data which contained both Mel-frequency cepstral coefficients and the textual transcription). Paragraphs 129-139 describe how a named entity recognition result may be obtained through the use of the described recognizer components. See specifically paragraphs 129, 138, and 139).
Examiner further notes that Printz specifically teaches the use of a recurrent neural network in an automated speech recognizer, which is a type of deep learning model specifically disclosed in the instant application (Page 7, Paragraph 124, lines 1-3). In addition, Printz teaches that the primary and secondary recognizers may share significant internal operating details and may thus share the results of certain computations (Paragraphs 366 and 367). Printz notes specifically that the shared internal operating details may include “feature vectors or other intermediate representations of the speech signal” as well as “an acoustic model, neural network, or other computational device for evaluating the quality of a given acoustic match” (Paragraph 366, lines 7-11). 
Examiner further notes that Sapugay teaches a natural language understanding system that analyzes text based on prosodic cues (Paragraph 9) and is capable of dividing utterances into multiple sentences (Paragraph 89). In addition, Sapugay discusses how a prosody subsystem may use rules stored in a database to digest a conversation log (Paragraph 121). Such rules may include a number of messages (Paragraph 121, lines 12-18), according to which an episode may be demarcated (i.e. a sentence length feature value according to which a sentence may be truncated). While Sapugay directs their teachings towards written text specifically, it is also noted that such text may be derived from voice utterances (Paragraph 66).
Notwithstanding, said aforementioned teachings are respectfully reconsidered and found to fail to teach or fairly suggest either individually or in reasonable combination the present limitations in independent claims 1, 18, and 19 as specifically amended and recited.
Similarly, dependent claims 2-13, and 15-16 further limit allowable independent claim 1, and thus they are also found allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J KIM whose telephone number is (571)272-4442. The examiner can normally be reached M-F 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER JOONGIE KIM/Examiner, Art Unit 2655                                                                                                                                                                                                        
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656